The opinion of the Court was delivered by
Bermudez, C. J.
The relator was prosecuted before the First District Court for the parish of Orleans, for having in his possession, with intent of selling the same, a fractional part of a lottery ticket, the sale of which it is alleged is forbidden in this State under penalty of law.
He pleaded guilty, subsequently moved to withdraw his plea, but was not allowed that privilege. Sentence was about to be passed upon him, when he applied to this Court for relief. The case not being one appealable in character, the Court granted a certiorari, a provisional restraining order, and a rule to show cause why a perpetual prohibition *721should not issue. The object of the restraining order was to prevent-the judge of the First District Court from passing sentence on the relator.
The relator alleged in justification of the complaint lodged here and of relief sought, that the law under which he was prosecuted, pleaded guilty, and was about to be sentenced, and which he had believed was in force when he refused to defend himself and admitted the charge, had become a dead letter ever since the adoption of the present Constitution, which has effectually repealed it in its entirety.
The law in question was approved March 27th, 1879, and bears No. 44 of the acts of that year. It contains six sections. Its evident object was to forbid absolutely the vending of lottery tickets in this State ; and in order to accomplish that purpose it provided for the infliction of fine and imprisonment on the violators of its prohibitions. It was intended to have'a general effect .throughout the State, and made no exceptions whatever. It went so far as to withdraw the charter of a corporation up to then in existence, and which had legal authority to deal in the lottery business.
The article of the Constitution relied on as repealing this law, is in the words following:
“ The General Assembly shall have authority to grant lottery charters or privileges, provided each charter or privilege shall pay not less-than forty thousand dollars per annum in money into the treasury of the State, and provided, further, that all charters shall cease and expire on the first of January 1895, from which time all lotteries are prohibited in the State. The forty thousand dollars per annum now provided by law to be paid by the Louisiana State Lottery Company, according to the-provisions of its charter, granted in the year 1868, shall belong to the Charity Hospital of New Orleans, and the charter of said company is recognized as a contract binding on said State for the period therein specified, except its monopoly clause, which is hereby abrogated, and all laws contrary to the provisions of this article are hereby declared null- and void ; provided said company shall file a written renunciation of all its monopoly features in the office of the Secretary of State within.sixty days after the ratification of this Constitution.”
The intention of the Convention of 1879 was clearly to repeal that portion of the Act which contemplated the destruction of the corporation named in the article, and which was previously authorized to deal in lottery tickets, to authorize the further existence, up to 1895, of that institution, but to strip it altogether of its pretensions to a monopoly, apparently accorded it by the act under which it was organized. ■ It was the intention of the Convention to place on a footing of equality with this corporation all other individuals who might desire to deal in the *722•■same business, but on condition,' upon being chartered by the State, of -the payment of an annual license of not less than forty thousand dollars to the State. In order to render compliance with this condition •obligatory and effectual, it was necessary that there should be attached ■a sanction to the law. The Convention thought it unnecessary to embody one expressly in the article in question, for the reason that it •already was in existence in a statute then in force, i. e. in the act of 1879, already mentioned.
It is expressly provided by that article 167 that all laws contrary to its provisions are declared null and void.
Of course, such portions of that law as were inconsistent with the article of the Constitution were repealed; but is the act'of 1879 in each and all of its parts repugnant to the article of the Constitution under •consideration? The portions which it is claimed were repealed, are those which prohibited absolutely, without any exception, and under all ■circumstances, the vending of lottery tickets, and which inflicted a penalty for an infringement of prohibition.
The law does not favor .repeals by implication.
The insertion in article 167 declaring null and void all laws contrary to its provisions must be viewed as intended to retain in force the act of 1879, in so far as it was not derogated from by that constitutional enactment, and to lend assistance to its enforcement, for the protection, ■of organizations chartered by the State, which shall, as a prerequisite, have paid the required licenses, for the relief of the State and of its •charitable institutions.
This Court has no power to express any opinion or comment upon the morality or immorality of this constitutional provision. Its duty is to construe and to apply the law as it finds it in the organic and statutory enactments.
We find no irreconcilable discrepancy between the act and the article ■of the Constitution. We find that the Convention has merely derogated from the general prohibitory provisions of the act by making exceptions and conceding authority to the General Assembly to grant lottery charters or privileges on terms to be complied with as conditions precedent and sine guibus non, placing them all on,a. footing of equality -after such chartering and fulfillment of terms and conditions.
Construing the act of 1879 and the article of the Constitution ■together, so as to give full effect to each and all the parts of both, and blending them together, we consider that the law of Louisiana on the ¡subject of the vending of lottery tickets simply is :
The sale of lottery tickets in this State is absolutely prohibited, ■unless by organizations chartered by the State which, before dealing in that kind of speculation, shall have paid an annual license of not less *723than forty thousand dollars to the State. There shall exist no monqp-■oly for the sale of such tickets or doing of such business. Individuals violating the law by selling lottery tickets, or dealing in the lottery business, without having previously obtained a charter, and paid the required license, in the manner provided by law, shall be prosecuted and punished by fine and imprisonment. The Louisiana State Lottery Company, previously in existence, shall continue its operations, on abdicating all its pretensions to a monopoly'and on complying with the requirements touching the payment of the license.
Finding as we do, that the punitory section of the act of 1879 has not been abrogated, as far as it affects individuals selling lottery tickets, or dealing in the lottery business, ivho have not previously obtained a charter and paid the required license, we conclude that’the relator is not entitled to protection, for the reasons alleged by him against the apprehended sentence of fine and imprisonment.
It would be truly unjust to permit individuals who have not formed themselves into a corporation chartered by the State and not paid aDy license, to enjoy the same privileges as those awarded to a corporation chartered by the State, and which has paid the required license.
It is therefore adjudged that the restraining order heretofore made be dissolved, and that the application for a perpetual prohibition be refused at the cost of relator.